1 Reported in 269 N.W. 105.
This case comes here on appeal from an order denying the defendant Lund's motion for judgment or a new trial. It was brought to recover for personal injuries arising out of the collision between two automobiles on the public highway in the vicinity of Chaska in this state. The plaintiff was sleeping in the back seat of an automobile being driven by his brother in a westerly direction, and the defendant Lund was driving easterly. Each driver claimed that his car was kept upon the right side of the highway. Nevertheless they collided. Lund asserts that the physical facts completely corroborate *Page 148 
his theory of the accident and make the story told by the driver of the Keefe car incredible. We do not so view the record. There is testimony that the left front fender of Lund's car was pressed in against the left front wheel and that the tire on that wheel either blew out or became flat at the time of the collision, which would indicate that his car struck the Keefe car, and the jury might well believe that the driver of the Keefe car was telling the truth in regard to the collision. The record presents a question of fact decided against the appellant by the jury.
The only other question is the amount of the verdict, which, though large, has been approved by the trial court, and the character of the disfigurement is such that the question of whether the verdict is justified is peculiarly one upon which this court would hesitate to disturb the trial court's decision. We do not think it should be disturbed.
The order appealed from is affirmed.